DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101
Regarding claims 9-14:
	Instant specification, in paragraph [0054], recites that a “ computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.” As such, claims 9-14 drawn to “a computer program product” comprising “one or more computer readable storage media” are not interpreted as being drawn to a signal per se. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 7-10, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process, i.e., concepts performed in the human mind (including an observation, evaluation, judgment, opinion) without significantly more. The claim(s) recite(s) “receiving a request to boot up an operating system of a computing device,” which may be interpreted as simply being told by another person to turn on a device; “determining whether a hardware component is valid,” which may be interpreted as checking a serial number, brand name, or simply observing some property of the hardware component and determining a judgement; “in response to determining that the hardware component of the computing device is not valid, performing one or more security measures,” which may be interpreted as simply relaying the invalidity to another person, manually turning off the computing device, or making a mental note of the invalidity. As such, the claims (i.e., 1, 9, and 15) may be interpreted as being drawn entirely to an analysis which is performed by a person. 
This judicial exception is not integrated into a practical application because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea are not considered to be sufficient—see MPEP 2106.05(f). In this case, the claims recite “computer-implemented method,” a “computer program product” comprising “program instructions” to perform the judicial exception as stored on a computer readable medium, and “one or more processors” for executing the program instructions. However, these merely suggest performing the judicial exception on a computer, rather than in a particular technological environment or by a particular machine. As well, the hardware component is not further specified as a particular component.  
Concerning potential elements that may amount to significantly more, the claims recite: “computer-implemented method,” a “computer program product” comprising “program instructions,” and “one or more processors” for executing the program instructions. The claims further recite “a hardware component.”
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea are not considered to be sufficient—see MPEP 2106.05(f). In this case, the potential elements above are essential components of a computer for performing any method (a processor and memory / computer-implenentation), including that of the judicial exception. With respect to the “hardware component,” it is generic and only appears in the claims as the subject of the judicial exception. The hardware component itself is not recited as performing any function.
The above analysis likewise applies to dependent claims 2, 10, and 16 (i.e., the person observing a serial number), which are also rejected as well. The above analysis further applies to claim 8 (i.e., observing a hardware component and making a judgement not requiring online access), which is also rejected as well. Claim 7 is likewise rejected under the same analysis (e.g., the person may tell the owner that their upstairs computer has an invalid hardware component).
Claims 3-6, 11-14, and 17-20 are considered to comprise significantly more than the judicial exception and are not rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adapathya (US 2008/0079576 A1).

Regarding claim 1, Adapathya discloses: A computer-implemented method comprising: receiving a request to boot up an operating system of a computing device; 
Refer to at least 200 in FIG. 2 (i.e., “cold boot”) and [0026] of Adapathya with respect to resuming a system. 
determining whether a hardware component of the computing device is valid; and 
Refer to at least [0034]-[0035] of Adapathya with respect to checking whether a battery identifier is consistent with an expected value. 
in response to determining that the hardware component of the computing device is not valid, performing one or more security measures.
Refer to at least [0024] of Adapathya with respect to remedial actions such as locking the user out or sounding an alarm. 

Regarding claim 2, Adapathya discloses: The computer-implemented method of claim 1, wherein determining whether a hardware component of the computing device is valid comprises: identifying a serial number associated with the hardware component; and 
Refer to at least [0035] of Adapathya, which recites that “battery data for the current state of the portable information handling system includes…identifier(s) corresponding to the batteries that are present.”
determining whether the identified serial number associated with the hardware component matches a registered number with the computing device.
Refer to at least [0036] of Adapathya, which recites that “determination is made as to whether the battery (or batteries) currently in the portable information handling system are the same as the battery (or batteries) that were present in the system when it was stopped (decision 550)… by comparing the battery identifiers (e.g., the serial numbers).”

Regarding claim 3, Adapathya discloses: The computer-implemented method of claim 2, further comprising: in response to determining that the identified serial number associated with the hardware component does not match a registered number with the computing device, providing an authentication measure via the computing device; and 
in response to receiving an input that fails the authentication measure, preventing boot up of the operating system of the computing device.
Refer to at least [0024] and [0028] of Adapathya with respect to remedial actions such as requiring entry of login or biometric data before the system can be used; locking the hard drive until the user is verified. As per the cited portions, the system does not properly boot and is unusable unless the user successfully verifies.

Regarding claim 4, it is rejected for substantially the same reasons as claim 3 above (e.g., [0024] of Adapathya concerning a password).

Regarding claim 8, it is rejected for substantially the same reasons as claim 1 above (i.e., there is no online component or step for the theft detection performed in the cited portions). 

Regarding independent claim 9, it is substantially similar to independent claim 1 above, and is therefore likewise rejected (i.e., the citations).

Regarding claims 10-12, they are substantially similar to claims 2-4 above, and are therefore likewise rejected.

Regarding independent claim 15, it is substantially similar to independent claim 1 above, and is therefore likewise rejected (i.e., the citations).

Regarding claims 16-18, they are substantially similar to claims 2-4 above, and are therefore likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adapathya as applied to claims 1-4, 8-12, and 15-18 above, and further in view of Bell (US 2009/0151005 A1).

Regarding claim 5, Adapathya does not fully disclose: determining data contained on the computing device is sensitive; and in response to determining that there is sensitive data on the computing device, encrypting the sensitive data. However, Adapathya in view of Bell discloses: determining data contained on the computing device is sensitive; and in response to determining that there is sensitive data on the computing device, encrypting the sensitive data. 
Refer to at least the abstract, FIG. 2, [0014], and [0021] of Bell with respect to identifying sensitive information and encoding it responsive to a determination of theft.
The teachings of Adapathya and Bell both concern theft detection and protection of devices and device data. Accordingly, they are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Adapathya to further include encoding sensitive data for at least the purpose of further reducing the chance of a thief being able to access the data (Adapathya has locking data, but a determined attacker may otherwise be able to isolate and access the hard drive), thereby increasing security.

Regarding claims 13 and 19, they are substantially similar to claim 5 above, and are therefore likewise rejected.

Claims 6-7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adapathya as applied to claims 1-4, 8-12, and 15-18 above, and further in view of Mitchell (US 2015/0148007 A1).

Regarding claim 6, Adapathya does not specify:  wherein performing one or more security measures comprises: preventing access to one or more ports operatively connected to the hardware component that was determined to be not valid. However, Adapathya in view of Mitchell discloses: wherein performing one or more security measures comprises: preventing access to one or more ports operatively connected to the hardware component that was determined to be not valid. 
Refer to at least the abstract and FIG. 5 of Mitchell with respect to disabling a USB port responsive to a locking action from an owner of a stolen device.
The teachings of Adapathya and Mitchell both concern protection of devices and device data from theft. Accordingly, they are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Adapathya to further include disabling a USB port for at least the purpose of preventing a thief from interfacing with the stolen device, thereby helping to secure data stored on the device.

Regarding claim 7, Adapathya-Mitchell discloses: The computer-implemented method of claim 1, further comprising: in response to determining that the hardware component of the computing device is not valid, marking a current location of the computing device; and transmitting the marked current location of the computing device to a registered user associated with the computing device.
Refer to at least [0020] of Mitchell with respect to providing status information such as location information. 
It would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Adapathya to further sending location information for at least the purpose of allowing the owner of a stolen device to retrieve it, or report the location to the police.

Regarding claims 14 and 20, they are substantially similar to claim 6 above, and are therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432